Citation Nr: 9911242	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-23 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a disorder of the 
spine, to include arthritis and ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a July 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the veteran's claim 
seeking entitlement to service connection for arthritis of 
the spine.

In correspondence received by the RO in September 1995, the 
veteran expressed his disagreement with the July 1995 rating 
action.  The Board will construe the September 1995 
correspondence as a timely filed Notice of Disagreement 
(NOD). A Supplemental Statement of the Case, relative to the 
issue on appeal, was furnished in March 1996.  In June 1996, 
the veteran's accredited  representative submitted a VA Form 
646, which incorporated by reference the arguments contained 
in the September 1995 correspondence, as well as the 
testimony provided during a December 1995 personal hearing.  
Accordingly, the Board will construe the June 1996 
correspondence as a timely filed Substantive Appeal.

The Board further notes that while this case was pending 
appellate consideration by the undersigned Board Member, the 
veteran's representative submitted additional evidence along 
with a waiver of consideration of the same by the RO pursuant 
to 38 C.F.R. § 20.1304 (1998).


FINDING OF FACT

The claim for service connection for a disorder of the spine, 
including arthritis and ankylosing spondylitis, is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.



CONCLUSION OF LAW

The claim for entitlement to service connection for a 
disorder of the spine, to include arthritis and ankylosing 
spondylitis, is not well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §  1110 (West 1991).  If arthritis is manifest to 
a degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (1988).

However, the threshold question that must be resolved is 
whether the veteran's claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well 
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).  The second and third 
Caluza elements can be satisfied under 38 C.F.R. 3.303(b) by 
a (a) evidence that the condition was "noted" during 
service or during an applicable presumptive period; (b) 
evidence showing post-service continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim must be presumed.  See 
Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

In this case, the veteran contends that he was treated 
following complaints of back pain in service, and he has 
since developed a spinal disorder, to include arthritis and 
ankylosing spondylitis, as a result thereof.

A review of the service medical records indicates that the 
veteran was seen in January 1971, following complaints of 
sharp pain radiating down the right leg.  He underwent a 
consultation in August 1971, during which he complained of 
pain on the left side, below the kidney area.  He indicated 
the pain occurred while sitting and ambulating, and at times 
while walking.  X-rays of the lumbosacral spine were 
interpreted as showing no abnormality to produce the reported 
symptomatology.  The impression was of sciatica.  When he was 
seen later in August 1971, he complained of pain in the left 
leg and back on weight bearing and bending.  The pain was in 
the sciatic notch, and it was thought that he might have a 
pinched nerve.  Straight leg raising was negative and 
neurological examination was within normal limits.  The 
impression was of sciatica, rule out herniated disc.  He was 
again treated in January 1972, for complaints of radiating 
pain from the left hip to the leg.  He was referred for a 
neurosurgery consultation, which took place in February 1972.  
At that time, motor and sensory testing, along with range of 
motion, was normal.  Straight leg raising was to 90 degrees 
on each side without discomfort.  A final diagnosis was not 
entered.

The remainder of the service medical records are negative for 
any further complaint, finding, or treatment relative to the 
spine or lower extremities.  For example, a report of medical 
examination conducted in May 1973 for the purpose of 
separation from active duty shows that the veteran's spine, 
lower extremities, and other musculoskeletal system were 
normal, revealing no symptoms or pathology of a chronic back 
disorder, to include arthritis or ankylosing spondylosis.

A private medical statement dated in May 1978 reflects that 
the veteran presented with complaints of progressive pain and 
stiffness for past six years, with occasional radiation into 
the lower extremities.  A past history of back and leg pain 
while in service was noted.  Physical examination revealed 
that the veteran moved rather stiffly.  There was tenderness 
over the entire spine, with increased kyphosis in the dorsal 
spine.  Flexion, extension and bending were to 50 percent of 
normal.  X-rays of the thoracic spine showed some very 
marginal evidence of inflammatory changes anteriorly; x-rays 
of the cervical spine were normal; and x-rays of the lumbar 
spine were interpreted as normal, although some haziness in 
both sacroiliac joints was noted.  The tentative diagnosis 
was of ankylosing spondylitis.

VA outpatient treatment records dated between April 1982 and 
October 1988 show that when the veteran was seen in April 
1982, he reported arthritis of the lumbosacral spine.  There 
was decreased range of motion of the lumbosacral spine.  On 
consultation in April 1983, the veteran complained of chronic 
cervical and lumbosacral spine pain, with a history of back 
pain beginning in 1972.  X-ray films taken in October 1982 
showed bilateral sacroiliitis.  Range of motion was limited 
in all directions; but the veteran could bend and touch the 
floor, and the straight leg raising test was negative.  The 
assessment was of possible ankylosing spondylitis.  In a June 
1983 treatment note, it was again noted that the veteran had 
reported a history of back pain since 1972.  Physical 
examination revealed limitation of motion; and there was 
tenderness in the sacroiliac joint.  The assessment was of 
ankylosing spondylitis.  The veteran underwent a physical 
therapy consultation in October 1988, at which time the 
veteran stated that he had been healthy until 1971, when he 
developed low back pain.  The impression was status post 
ankylosing spondylitis.

In a letter dated in July 1986, a private physician indicated 
that he had treated the veteran in the late 1970's; that he 
had made a tentative diagnosis of ankylosing spondylitis; and 
that the same diagnosis of ankylosing spondylitis was made by 
a rheumatologist.  The physician noted that the veteran had 
been doing quite well until he was involved in an automobile 
accident in June 1986; and, since that time, the veteran has 
had progressive pain and stiffness in the back of the head, 
the neck, between the shoulders, and in the low back.  
Clinical examination, in part, revealed moderate tenderness 
along the cervical spine in the midline posteriorly.  
Flexion, extension, and rotation were about 70 percent 
normal, and side bending was reduced to 20 percent of normal.  
There was moderate tenderness along the thoracic and lumbar 
segments of the spine to percussion.  Flexion, extension, and 
side bending of the lumbar spine were 70 percent of normal.  
Heel and toe gait were normal, as was the neurological 
examination of the lower extremities.  X-rays of the cervical 
spine showed some minimal arthritic changes; x-rays of the 
thoracic spine similarly showed minimal changes; and the x-
rays of the lumbar spine showed some spurring, particularly 
between L2 and L3, and there was sclerosis around the 
sacroiliac joints bilaterally.  The diagnosis was of 
cervical, thoracic and lumbar strain superimposed on 
ankylosing spondylitis.

The veteran presented testimony before an RO hearing officer 
in December 1995.  He testified that he initially was seen by 
a chiropractor in 1977, and subsequently sought treatment 
from a medical doctor.  (Transcript, hereinafter T-2).  He 
indicated that he has required regular treatment and 
medication from that time.  (T-4).  He reported the post 
service automobile accident, but stated that there were no 
permanent residuals (T-5).  He stated that this problem began 
in service, but could not pinpoint any particular injury.  
(T-7).  The hearing officer requested that the veteran 
provide the reports of chiropractic treatment, and the 
veteran indicated that he would do so.  (T-11, 12).

At the time the case was referred to the Board for action, 
more than three years after this hearing, the veteran had not 
provided this information.  

A review of the evidence of record indicates that the veteran 
was treated in service for pain in the lower back, radiating 
down the right leg.  However, on repeated treatment, no 
physical disability was shown as to result in the reported 
pain.  X-ray films taken in August 1971 showed no abnormality 
to produce the reported symptomatology.  Moreover, on 
consultation in February 1972, motor and sensory testing, 
along with range of motion, was normal.  Finally, the Board 
notes that when the veteran was examined in May 1973, for the 
purpose of separation from service, there were no 
abnormalities of the spine or other musculoskeletal 
abnormalities.  While sciatica, rule out a herniated disc was 
diagnosed when the veteran was treated in August 1972, no 
organic symptoms were noted on follow-up treatment or 
examination. 

Reports of outpatient treatment from the VA show no treatment 
or symptomatology until many years after service.  While he 
gave a history of back pain originating in service, the 
treating physicians made no additional medical comment as 
regards the veteran's lay history.  Thus, "[e]vidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence.'"  
LeShore v. Brown,  8 Vet. App. 406, 409 (1995).  This same 
analysis would also apply to the private medical statements 
prepared by Dr. Mack, in 1978 and in 1986, respectively.  
Indeed, although the veteran again reported a history of pain 
beginning in service when he was treated by this private 
physician, the Board notes that the physician did not 
elaborate, by way of a medical opinion, on whether the in-
service complaints of pain were the initial onset of any post 
service disorder of the spine, including arthritis and 
ankylosing spondylitis.  Id; see also Savage, 10 Vet. App. at 
498 (Competent medical evidence relating the present to the 
condition to the continuing symptomatology is required, for 
purposes of establishing a well grounded claim).

As noted, for a claim to be well grounded, the veteran must 
present evidence of the presence of the disorder in service, 
medical evidence demonstrating the current presence of the 
disorder, and medical evidence demonstrating a nexus between 
the two.  See Caluza and Savage, both supra.  A review of the 
service medical records shows complaints of pain, which 
resolved without any disability being shown at service 
discharge or during the first post-service year.  Even if the 
Board was to find that this pain was the manifestation of a 
back disorder, for the claim to be well grounded, the veteran 
must also provide competent medical evidence of a nexus (or 
evidence of continuity of symptomatology) between the 
currently diagnosed spinal disorder and service.  The sole 
basis for reaching such a conclusion is the veteran's 
contentions in this regard.  While the veteran has submitted 
lay evidence as well as statements from his family members, 
and while each of them, as a lay person, is competent to 
describe the symptoms or features of illness, they are not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology.  See 
Espiritu, 2 Vet. App. at 494-95; see also Layno v. Brown, 6 
Vet. App. 465 (1994).  As the veteran, and his family 
members, are not medical professionals, their statements, 
unsupported by medical evidence, cannot render the claim for 
service connection for a disorder of the spine well grounded.  
Grottveit, supra.  Therefore, the claim must be denied.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  See Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).  



ORDER

Service connection for a disorder of the spine, to include 
arthritis and ankylosing spondylitis, is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 



